PER CURIAM: *
IT IS ORDERED that the petition for rehearing is DENIED.
Petitioner has also moved that this court vacate its prior opinion and remand to the district court for consideration of his previously made claim of ineffective assistance of state habeas counsel in light of the Supreme Court’s decision in Martinez v. Ryan, — U.S. -, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012). This court recently *519addressed Martinez’s applicability in Texas. See Ibarra v. Thaler, 687 F.3d 222, 226-27, 2012 WL 2620520, at *4 (5th Cir.2012). We held that, because Texas does not mandate ineffective assistance claims to. be brought first in habeas proceedings, Martinez does not apply in Texas. Id. Accordingly, we DENT the motion.

 Pursuant to 5th Cm. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.